—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Berkowitz, J.), rendered April 7, 1982, convicting him of robbery in the second degree and petit larceny, upon a jury verdict, and imposing sentence.
Ordered that the judgment is modified, as a matter of discretion in the interest of justice, by reversing the conviction of petit larceny and vacating the sentence imposed thereon; as so modified, the judgment is affirmed.
As the People acknowledge, and in spite of the fact that the issue has not been raised by the defendant on appeal, the defendant’s conviction for petit larceny should be reversed, as were similar convictions with respect to his codefendants (see, People v Jackson, 121 AD2d 396; People v Batista, 113 AD2d 890), because under the facts of this case petit larceny is an inclusory concurrent count of robbery in the second degree (see, CPL 300.40 [3] [b]; [4]; People v Grier, 37 NY2d 847).
While we agree with the defendant’s contention that the *756trial court erred in applying the principles enunciated in People v Sandoval (34 NY2d 371) in limiting cross-examination of the complaining witness by the defendant, we conclude that the error is harmless in view of the overwhelming evidence of the defendant’s guilt (see, People v Jackson, supra; People v Batista, supra).
Finally, we decline to disturb the sentence imposed with respect to the defendant’s conviction for robbery in the second degree (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Brown, Rubin and Fiber, JJ., concur.